United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERAL REVENUE SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1447
Issued: April 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2019 appellant, through counsel, filed a timely appeal from a May 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that a traumatic
injury occurred in the performance of duty on June 13, 2018, as alleged.
FACTUAL HISTORY
On June 22, 2018 appellant, then a 39-year-old small business/self-employed automated
collection systems frontline manager, filed a traumatic injury claim (Form CA-1) alleging that
while on travel status at 5:15 p.m. on June 13, 2018 she injured her right ankle, foot, and leg, and
her left elbow, knee, and leg when she fell while in the performance of duty. She explained that
she fell as she was leaving a work-related leadership training conference and approaching her car
in a garage. Thereafter, appellant developed severe swelling and bruising in her right ankle and
foot. On the reverse side of the claim form, the employing establishment acknowledged that she
was injured in the performance of duty and noted that she first received medical care on the date
of injury.
A June 13, 2018 emergency department after visit summary indicated that appellant was
seen by Dr. Tamela Zimmerman, an emergency medicine specialist, for ankle and wrist injuries
due to a mechanical fall. Dr. Zimmerman diagnosed acute right ankle pain, acute left knee pain,
and left elbow pain.
In a July 17, 2018 development letter, OWCP requested that appellant submit additional
factual and medical evidence in support of her traumatic injury claim. It noted that the medical
evidence submitted only contained a diagnosis of pain, but pain was not a valid diagnosis. OWCP
requested that appellant submit a comprehensive narrative medical report from a qualified
physician that included a diagnosis and an opinion, supported by medical rationale, addressing
how the claimed employment incident caused or aggravated a medical condition and attached a
questionnaire for her completion. It afforded her 30 days to submit the necessary evidence.
In a separate July 17, 2018 development letter, OWCP requested additional information
from the employing establishment regarding the circumstances of appellant’s June 13, 2018 injury.
It advised the employing establishment of the type of factual evidence needed and noted that, in
the absence of a full reply, it may accept her allegations as factual. OWCP afforded the employing
establishment 30 days to respond.
Additional June 13, 2018 emergency department records signed by Dr. Zimmerman
indicated that appellant was admitted to the hospital at 6:39 p.m. and presented with right ankle,
right foot, left knee, and left elbow pain from a fall that occurred less than an hour prior. Appellant
complained that she had twisted her right ankle and landed on her left knee and left elbow. A
physical examination revealed that her right ankle, right foot, left knee, and left elbow were tender,
and a small abrasion to her left knee was noted. The records indicated that x-rays were taken of
appellant’s right foot, left knee, and left elbow, and that her symptoms were consistent with a right
ankle sprain and left elbow and knee contusions.
June 19, 2018 progress notes from Dr. Joshua Hixon, a Board-certified family practitioner,
indicated that appellant sprained her right ankle on a business trip when entering a garage on

2

June 13, 2018 and was complaining of lingering right ankle and left elbow pain from the incident .
Appellant’s right ankle was tender around the medial malleolus and very tender around the lateral
malleolus and the talofibular ligament. It was also swollen, had a limited range of motion, and she
felt pain with any motion. Appellant’s left elbow was tender around the olecranon and at the radial
head, and she experienced pain with flexion past 90 degrees. Dr. Hixon concluded that she had
injuries to her left elbow and right ankle.
An August 1, 2018 duty status report (Form CA-17) bearing an illegible signature noted
appellant’s date of injury as June 13, 2018 and indicated that when she was leaving work she fell
in a garage, injuring her right ankle, right foot and left elbow. Clinical findings included right
ankle pain and swelling, and she was diagnosed with a right ankle sprain.
By decision dated August 22, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the June 13, 2018 incident
occurred as alleged. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On September 18, 2018 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
OWCP subsequently received additional evidence. Unsigned progress reports dated
August 1 and 27 and September 25, 2018 noted appellant’s June 13, 2018 history of injury and her
continuing right ankle pain.
In an October 30, 2018 operative report, Dr. David West, an osteopathic physician
specializing in orthopedic surgery, indicated appellant’s diagnosis as chronic instability to the
lateral ligament complex in her right ankle. On that date he performed an open repair of her lateral
ligament complex in her right ankle.
In a December 16, 2018 narrative statement, appellant explained that from June 11 to 15,
2018 she was on travel in Covington, Kentucky for mandatory leadership training for her new
position as a frontline manager for the employing establishment. On June 11, 2018 she was
advised by the employing establishment to park in the parking garage next to the location of her
training. Appellant related that on June 13, 2018 at 5:00 p.m. she was walking to her vehicle with
the intention of driving back to her hotel for the evening. She walked into the parking garage and
took five steps away from the sidewalk when her right ankle rolled under her, causing her to fall
to the ground. Appellant tried to break her fall by putting her left hand out. She further related
that she did not trip, nor did she notice anything that could have caused her to fall. Appellant drove
to her hotel and, once she arrived, she could barely make it to her room due to severe pain in her
right ankle. She called a colleague to ask for a ride to the emergency room. Appellant also detailed
the subsequent medical treatment of her injuries. She additionally noted that her June 13, 2018
fall aggravated a preexisting neck condition, as she began to experience neck pain after the
incident.
OWCP also received progress reports from Dr. James Fish, an osteopathic physician
specializing in orthopedic surgery, dating from May 7, 2018 relating to appellant’s cervical spine

3

stenosis and cervicalgia. In his August 29, 2018 report, Dr. Fish related that she had fallen at work
on June 13, 2018 and her cervical symptoms had worsened since that time.
During the oral hearing, held on February 15, 2019, appellant reiterated her prior
description of her fall on June 13, 2018.
By decision dated May 7, 2019, OWCP’s hearing representative affirmed OWCP’s
August 22, 2018 decision, finding that the evidence of record was insufficient to establish that the
injury occurred in the performance of duty on June 13, 2018, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury. 9
An employee may establish that an injury occurred in the performance of duty as alleged, but fail

3

Id.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

See M.F., Docket No. 18-1162 (issued April 9, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017);
Elaine Pendleton, 40 ECAB 1143 (1989).
9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a
medical question that requires rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB
238 (1996). A physician’s opinion on whether there is causal relationship between the diagnosed condition and the
implicated employment incident must be based on a complete factual and medical background. Victor J. Woodhams,
41 ECAB 345, 352 (1989). Id.

4

to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury. 10
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.11 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence. 12
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship. 13 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence. 14
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee. 15 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.16
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant indicated on her claim form filed on June 22, 2018 that at 5:15 p.m. on June 13,
2018 as she was leaving an employing establishment leadership training session and entering a
garage she fell, injuring her right ankle, foot, and leg and her left elbow, knee, and leg. The claim
10

D.D., Docket No. 18-0648 (issued October 15, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

See M.F., supra note 8; Charles B. Ward, 38 ECAB 667, 67-71 (1987).

12

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

13

J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
465 (2005).
14

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

16

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

form was signed by the employing establishment, which acknowledged that appellant was injured
in the performance of duty and certified that the information furnished by her was true to the best
of its knowledge.
June 13, 2018 emergency department records indicated that appellant was admitted at
6:39 p.m. and presented with right ankle, right foot, left knee, and left elbow pain from a
mechanical fall that occurred under an hour ago where she twisted her right ankle and landed on
her left knee and left elbow. June 19, 2018 progress notes from Dr. Hixon indicated that she
sprained her right ankle on a business trip when entering a garage on June 13, 2018 and had
lingering ankle and elbow pain from the incident.
In her December 16, 2018 statement, appellant related that on June 13, 2018 at 5:00 p.m.
she walked into the parking garage and her right ankle rolled under her, causing her to fall to the
ground. She tried to break her fall by putting her left hand out. Additionally, during the
February 15, 2019 oral hearing appellant testified that on June 13, 2018 she was at a training
required by her employing establishment when she turned into a garage and fell. She stated that
her right ankle and left hand struck the ground, and she experienced right ankle pain, left knee
pain, and left elbow pain.
The Board finds that appellant has provided a consistent account of the time, place, and
manner of injury. Appellant consistently described a fall in the evening of June 13, 2018 as she
was walking into a parking garage where she principally injured her right ankle and left elbow.
She provided a singular account of the mechanism of injury, and her actions surrounding the
incident corroborate her description. 17 As well, the employment establishment acknowledged that
appellant was in performance of duty at the time of her fall. The Board thus finds that she has
established that the June 13, 2018 employment incident occurred in the performance of duty, as
alleged.
As appellant has established that the June 13, 2018 employment incident factually
occurred, the question becomes whether this incident caused her diagnosed conditions. 18 The
Board will therefore remand the case for consideration of the medical evidence on the issue of
causal relationship. Following such further development as deemed necessary, OWCP shall issue
a de novo decision addressing whether appellant has met her burden of proof to establish an injury
causally related to the accepted June 13, 2018 employment incident. 19
CONCLUSION
The Board finds that the case is not in posture for decision.

17

See G.G., Docket No. 19-0490 (issued October 3, 2019).

18

Id.

19

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

